Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Announces Positive Results of Gurupi Pre-Feasibility Study Total Reserves Increased 115% to 4.3 Million Ounces of Gold JAG - TSX/NYSE CONCORD, NH, May 11 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) provided a summary today of the pre-feasibility study conducted by AMEC Americas Limited ("AMEC") for the Company's Gurupi Project ("the Project"), a gold asset located in the state of Maranho, Brazil. Jaguar expects to file the technical report on AMEC's pre-feasibility study for the Project on SEDAR today. All currency figures are in U.S. dollars except as noted below. In December 2009, Jaguar completed the acquisition of MCT Mineraco Ltda. ("MCT") from Companhia Nacional de Mineraco, an indirect, wholly-owned subsidiary of Kinross Gold Corporation ("Kinross"). Jaguar owns 100% of MCT, which holds all of the mineral licenses for the Gurupi Project. In 2005, AMEC completed an internal feasibility study for Kinross, which reported measured and indicated mineral resources of 35,884,000 tonnes at an average grade of 1.35 grams per tonne of gold totaling 1,559,800 ounces at gold price assumptions of $400 per ounce. Jaguar engaged AMEC in late-2009 to provide a technical report for the Project based on a larger scope than outlined by Kinross in 2005. Resources and Reserves Based on the technical report prepared by Pincock Allen & Holt ("PAH") and filed on SEDAR in early December 2009, the Project contains indicated mineral resources of 70,159,952 tonnes at an average grade of 1.12 grams per tonne totaling 2,516,326 ounces of gold. The technical report recently completed by AMEC in May 2010, assuming an average gold price of $950 per ounce and a cut-off grade of 0.3 grams per tonne of gold, registers an estimate of 65,374,000 tonnes of indicated mineral resources at an average grade of 1.14 grams per tonne totaling 2,392,000 ounces. Probable gold reserves are estimated at 63,387,000 tonnes at an average grade of 1.14 grams per tonne totaling 2,322,000 ounces. << Project Summary(x): Mill Feed Grade: 1.10 g/t Au Mining Rate: 5.0 million tonnes per year average life-of-mine Process Recovery: 89.7% Annual Average Production: 154,000 ounces of gold per year Mine Life: 13 years Start Production: 2013 Capital Cost: Pre-operational: $224.6 million Life-of-mine: $289.4 million Average Cash Cost: $519 per ounce of gold Assumed Exchange Rate: R$1.85 equals $1.00 Pre-tax IRR Gold at US$950/oz: 25.0% Cumulative Cash Flow: $497.4 million after tax Payback: 3.7 years >> (x)AMEC's pre-feasibility study "Base Case" assumes $885 per ounce. See the technical report as filed on SEDAR for complete details including financial sensitivities, which includes the information presented above. Development Plan The Company is proceeding with the permitting and licensing of the Project based on the technical report as prepared by AMEC. Jaguar's team has developed a preliminary internal study, which has been reviewed by Ivan C. Machado, M.Sc., P.E., P.Eng., Principal of Salt Lake City based TechnoMine Services, LLC ("TechnoMine"). The study is a continuation of AMEC's pre-feasibility study, i.e., the foundation of the feasibility study that will be carried out during 2010. The study is underway and addresses the following: << a. The possible inclusion of High Pressure Grinding Rolls ("HPGR") replacing SAG milling and Intensive Gravity technology into the overall process design, which the Company continues to evaluate and; b. Developing the Project in two phases: initially producing 3.6 million tonnes per year of ROM in Phase 1 for 3.5 years and increasing the mine output to the average 5.0 million tonnes per year. Phase 2, which is the life-of-mine average assumed in the pre-feasibility study. >> The two-phase approach in the development of the Project addressed in the internal study is estimated to reduce the initial pre-operational capital for the Project to $156.3 million; lower annual gold production to 118,000 ounces per year; increase cash operating costs to $555 per ounce, and generate a project with a 28% after tax internal rate of return and a net present value of $409 million. The payback period would be 2.4 years under this approach, that would allow the Company to generate the cash it believes would be necessary for the Phase 2 expansion to the 5.0 million tonne per year rate assumed in the pre-feasibility study. Mr. Daniel R. Titcomb, Jaguar's President and CEO stated, "We are pleased that AMEC has completed its evaluation of the Project. Most importantly, for Jaguar's shareholders, the completion of this report brings an additional 2.3 million ounces of probable gold reserves, increasing the Company's total to 4.3 million ounces. A great deal of on-the-ground work still exists to add a fourth major gold operation that we expect will boost our growth profile above 650,000 ounces per year by 2015. Adopting a phase-in approach to the development of Gurupi, as we have employed at our current operations in southern Brazil, demonstrates how our team is focused on developing alternatives to raising equity capital for the projects we undertake." Qualified Persons ("QP") The mineral resource estimates disclosed herein in connection with the Project were reviewed by Jeremy L. Clark and Barton G. Stone, C.P.G. of PAH.
